DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-6, 8-10, and 12-13 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 04/13/2020 and 07/30/2020 have been acknowledged by the Office.

Election/Restrictions
	Claims 7, 11 and 14-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 1(A-E), Species 2(B-E) and Species 3 there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/07/2022.
	The traversal is on the ground(s) of the following:
“In passing upon questions of double patenting and restriction, it is claimed subject matter that is considered and such claimed subject matter must be compared in order to determine the question of distinctness or independence. However, a provisional election of a single species may be required where only generic claims are presented and the generic claims recite such @ multiplicity of species that an unduly extensive and burdensome search is necessary. See MPEP $ 803.02 and § 808.01(a). (Emphasis added).

 	This is not found persuasive because the examiner noted that the Species would require different classification and text searching. Species 1, Species 2 and Species 3 were noted to require a search in at least the following CPC areas:
A47C27/00, A47C27/002, A47C27/05, A47C27/053, A47C27/056, A47C27/08, A47C27/084, A47C27/088, A47C27/10, A47C27/14, A47C27/144, A47C27/148, A47C27/15, A47C31/00, A47C31/001, A47C31/105, B32B5/02, B32B5/18, B32B7/12, B32B27/065, B32B27/12, B32B2266/0278, B32B2266/06, B32B2307/3065, B32B2479/00

	Additionally, with the unique text searching and classification searches, it is further noted that the claims are definitions or descriptions of inventions. Claims themselves are never species. The scope of the claim may be limited to a single disclosed embodiment (i.e. a single species, and thus be designated a specific species claim. Where there is no disclosure of a relationship between species (see MPEP § 806.04(b)), they are independent inventions. A requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required.
	As shown and stated above there is a distinct difference between Species I, II and III. 
Species I discloses a singular bed, 
Species II discloses a double bed, and 
Species III includes the combination of two single beds with inflatable aspects.  

	Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 

(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 

	As such, the Examiner cited reason from both (A) and (C) from above in their Restriction/Election filed on 03/29/2022. Thus, the requirement is still deemed proper and therefore made FINAL.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruehlmann et al., hereinafter ‘Ruehlmann’ (US 20130025070 A1) in view of Lea et al., hereinafter ‘Lea’ (US 4261776 A).
In regards to Claim 1, Ruehlmann teaches: A self-inflating bed (10 – Fig. 1, Para 0018) having a length L (see annotated Fig. 1.1 from Ruehlmann), comprising: one or more self-inflating chambers (403 and 405, Paras 0043-0044 and Fig. 5, see note #1 below), and a thickness T of between about two (2) mils (0.002 inches) and about five (5) mils (0.005 inches) (per Para 0043 – transition support layer 403 generally has a thickness less than 1''”); a number X (see annotated Fig. 5.1 from Ruehlmann) of polyurethane foam sections N (see annotated Fig. 5.1 from Ruehlmann) that provide a stack S of polyurethane foam sections (see annotated Fig. 5.1 from Ruehlmann) in a series of foam sections N1 through Nx (see annotated Fig. 5.1 from Ruehlmann) along said length L of said self-inflating bed (see annotated Fig. 5.1 from Ruehlmann), wherein X is a positive integer (see annotated Fig. 5.1 from Ruehlmann), and wherein said one or more sections N of said polyurethane foam sections comprises an interior portion (402 – Fig. 5, please note that 102 and 402 are to be the same per Para 0019 and embodiments of Ruehlmann) having a twenty five percent (25%) indentation force-deflection of from about six (6) pounds-force to about thirty (30) pounds-force (Para 0019 – ‘indention load deflection (ILD) or indention force deflection (IFD), is within a range of 20 to 40 pounds-force,’) as measured by ASTM standard D3574 (Para 0019); and wherein said stack S of polyurethane foam sections has a perimeter (see annotated Fig. 1.1 from Ruehlmann), and extending inward from said perimeter (see annotated Fig. 1.1 from Ruehlmann), an edge portion (120 – Fig. 2), and wherein at least some of said edge portion comprises a polyurethane foam layer (Para 0023) having a twenty five percent (25%) indentation force-deflection of from about thirty five (35) pounds-force to about fifty (50) pounds-force (Para 0024), as measured by ASTM standard D3574.  
Ruehlmann does not teach: each of said self-inflating chambers defined between a first air impervious layer and a second air impervious layer, said first air impervious layer and said second air impervious layer each comprising a thermoplastic material having an internal side and an external side, a first bonding layer adhered to said internal side of said first air impervious layer, and a second bonding layer adhered to said internal side of said second air impervious layer, each of said first bonding layer and said second bonding layer comprising an extruded bonding composition having a finished thickness B of between about one (1) mil (0.001 inch) and about four (4) mils (0.004 inches); and wherein each of said polyurethane foam sections Nx are affixed to said first bonding layer and to said second bonding layer,
Lea teaches: each of said self-inflating chambers defined between a first air impervious layer (40 – Fig. 15, Col 15 Lines 44-50) and a second air impervious layer (62 – Fig. 15, Col 15 Lines 44-50), said first air impervious layer and said second air impervious layer each comprising a thermoplastic material (90 – Fig. 25, Col 13 Lines 49-52 and Col 15 Lines 40-44) having an internal side (see annotated Fig. 25.1 from Lea) and an external side (see annotated Fig. 25.1 from Lea), a first bonding layer (per Claim 1(a) of Lea – ‘inner bonding layer’) adhered to said internal side of said first air impervious layer, and a second bonding layer (per Claim 1(c) of Lea – ‘inner bonding layer’) adhered to said internal side of said second air impervious layer, each of said first bonding layer and said second bonding layer comprising an extruded bonding composition (see annotated Fig. 18.1 from Lea); and wherein each of said polyurethane foam sections Nx are affixed to said first bonding layer and to said second bonding layer (per Claim 12(a) of Lea – ‘open celled resilient foam core between upper and lower sheets to form a prebonded assembly…. and having a bonding layer of a thermoplastic material’),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ruehlmann with these aforementioned teachings of Lea to have incorporated the first and second impervious layer, first and second bonding layers as mattress manufacturers commonly require that more than one layer of material need to be combined to form a more plush multi-layered sleep surface that further strengths the material properties of the mattress.
Lea does not teach: having a finished thickness B (see annotated Fig. 18.1 from Lea) of between about one (1) mil (0.001 inch) and about four (4) mils (0.004 inches);
Lea discloses the claimed invention except for the specified thickness of the bonding composition. However, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have specified the bonding composition to be of a specified thickness, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the specified foam with material properties within a mattress, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Note #1: Foam as defined by Furniture.com is to be of ‘a material featuring thousands of tiny pockets of air that allow for air to pass through the material increasing breathability’. As such with the integration of air the ability for the material to hold its structure is considered to be self inflating as to inflate is the ability for gas or air to be added to something to make something larger. 

    PNG
    media_image1.png
    375
    512
    media_image1.png
    Greyscale

Annotated Fig. 1.1 from Ruehlmann

    PNG
    media_image2.png
    497
    1037
    media_image2.png
    Greyscale

Annotated Fig. 5.1 from Ruehlmann

    PNG
    media_image3.png
    491
    826
    media_image3.png
    Greyscale

Annotated Fig. 25.1 from Lea

    PNG
    media_image4.png
    600
    613
    media_image4.png
    Greyscale

Annotated Fig. 18.1 from Lea
In regards to Claim 2, Ruehlmann teaches: A self-inflating bed as set forth in claim 1, wherein said edge portion extends inwardly from said perimeter for a distance E (see annotated Fig. 1.1 from Ruehlmann), but does not teach, of at least three (3) inches.  
Ruehlmann discloses the claimed invention except for the distance E to be of three (3) inches. However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to have the distance to be of a specific distance as the current dimension provides no function. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have incorporated a variable dimension of distance to the mattresses edge portions to the perimeter.

In regards to Claim 3, Ruehlmann teaches: A self-inflating bed as set forth in claim 1, wherein said edge portion extends inwardly from said perimeter for a distance E (see annotated Fig. 1.1 from Ruehlmann), but does not teach, in a range of from about three (3) inches to about five (5) inches.  
Ruehlmann discloses the claimed invention except for the distance E to be of three (3) inches to about five (5) inches. However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to have the distance to be of a specific distance as the current dimension provides no function. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have incorporated a variable dimension of distance to the mattresses edge portions to the perimeter.

In regards to Claim 4, Ruehlmann teaches: A self-inflating bed as set forth in claim 1, wherein said edge portion of polyurethane foam (120 – Fig. 2) has a twenty five percent (25%) indentation force- deflection of from about thirty five (35) pounds-force to about fifty (50) pounds-force (Para 0024), as measured by ASTM standard D3574. 
In regards to Claim 5, Ruehlmann teaches: A self-inflating bed as set forth in claim 1, wherein said interior portion (402 – Fig. 5, please note that 102 and 402 are to be the same per para 0019 and embodiments of Ruehlmann) of polyurethane foam has a 25% indentation force-deflection of from about ten (10) pounds-force to about twenty five (25) pounds-force (Para 0019 – ‘indention load deflection (ILD) or indention force deflection (IFD), is within a range of 20 to 40 pounds-force,’), as measured by ASTM standard D3574 (Para 0019).  
In regards to Claim 6, Ruehlmann teaches: A self-inflating bed as set forth in claim 1, wherein said interior portion (402 – Fig. 5, please note that 102 and 402 are to be the same per para 0019 and embodiments of Ruehlmann) of polyurethane foam, but does not teach, has a twenty five percent (25%) indentation force-deflection of from about ten (10) pounds-force to about nineteen (19) pounds-force as measured by ASTM standard D3574.  
Ruehlmann discloses the claimed invention except for ‘a twenty five percent (25%) indentation force-deflection of from about ten (10) pounds-force to about nineteen (19) pounds-force as measured by ASTM standard D3574.’ Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have incorporated a value of about nineteen (19) pounds-force, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The instant invention states about 19 pounds-force, as such the prior art of Ruehlmann stating 20 pounds-force is close enough to be understood and interpreted to be within the range.
Additionally, In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.
In regards to Claim 8, Ruehlmann teaches: A self-inflating bed as set forth in claim 1, but does not teach, wherein said first bonding layer, or said second bonding layer, or both, comprises polyurethane.  
Lea teaches: wherein said first bonding layer, or said second bonding layer, or both, comprises polyurethane (per Claim 1(a) and 1(c) each inner bonding layer is made of a thermoplastic material, see note #2 below regarding materials of polyurethane).  
Note #2: a polyurethane material is a plastic material that may consist of various forms, as such the thermoplastic material contains plastic. Thus, Lea reads on the instant invention. 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the boding layer to incorporate polyurethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
In regards to Claim 9, Ruehlmann teaches: A self-inflating bed as set forth in claim 1, wherein at least one of said polyurethane foam sections (402 – Fig. 5) comprises an open cell polyurethane foam (Para 0042).  
In regards to Claim 10, Ruehlmann teaches: A self-inflating bed as set forth in claim 1, but does not teach, wherein at least one of said one or more self-inflating chambers further comprise a vacuum valve having a vacuum connection port, said vacuum connection port sized and shaped for connection to a household vacuum device, whereby said self-inflating bed may be deflated by drawing a vacuum through said vacuum valve.
Lea teaches: wherein at least one of said one or more self-inflating chambers further comprise a vacuum valve (48  – Fig. 16) having a vacuum connection port (50 – Fig. 16), said vacuum connection port sized and shaped for connection to a household vacuum device (94 – Fig. 17), whereby said self-inflating bed may be deflated by drawing a vacuum through said vacuum valve (Fig. 16 and 17, Col 14 Lines 15-18).  
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the teachings of Ruehlmann with these aforementioned teachings of Lea to have incorporated a vacuum valve/connection port adapted to be connected household vacuum as taught by Lea to the existing bed structure of Ruehlmann to allow an end user of the bed a convenient means to inflate/deflate the bed to a desired firmness/pressure.
In regards to Claim 12, Ruehlmann teaches: A self-inflating bed as set forth in claim 10.
Lea also teaches: wherein said vacuum connection port has an inside diameter (see annotated Fig. 16.1 from Lea below), but does not teach, of about one inch (1"), or more.  
Ruehlmann discloses the claimed invention except for the port to has an insider diameter of about one inch (1”), or more. However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to have the diameter to be of a specific diameter as the current dimension provides no function. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have incorporated a variable dimension of port diameter to allow for variable air pressure to be placed into the device. 


    PNG
    media_image5.png
    266
    359
    media_image5.png
    Greyscale

Annotated Fig. 16.1 from Lea
In regards to Claim 13, Ruehlmann teaches: A self-inflating bed as set forth in claim 10.
Lea also teaches: wherein said vacuum connection port has an inside diameter (see annotated Fig. 16.1 from Lea above), but does not teach, of between about one inch (1") and about two inches (2").  
Ruehlmann discloses the claimed invention except for the port to has an insider diameter of about one inch (1”) and about two inches (2”). However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to have the diameter to be of a specific diameter as the current dimension provides no function. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have incorporated a variable dimension of port diameter to allow for variable air pressure to be placed into the device. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/9/2022